Case 2:17-cv-00222-MCA-MAH Document 103 Filed 12/02/20 Page 1 of 2 PageID: 734




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  NEXT CLEANERS, LLC,

                     Plaintiff,                                  Civil Action No.

         -against-                                          17-cv-0222 (MCA) (MAH)

  JONATHAN MIODUSZEWSKI,                                   STATUS REPORT AND
  JON SIMKOWITZ, YELLOW BEAR                            CERTIFICATION OF COUNSEL
  CLEANERS (WESTFIELD), and YELLOW
  BEAR CLEANERS (CRANFORD),




        Pursuant to 28 U.S.C. § 1746, I, JULIO C. GOMEZ, of full age certify as follows:

        1.     I am a solo practitioner for the firm GOMEZ LLC Attorney At Law, counsel for

 Plaintiff Next Cleaners, LLC in the above-captioned matter. I submit this Certification pursuant

 to the Court’s Text Order dated November 13, 2020 (Dkt. No. 102).

        2.     Pursuant to the Court’s Order, Defendant Jonathan Mioduszewski’s deposition is

 scheduled for December 9, to be adjourned only with Court approval and with good cause.

        3.     On or about November 18, undersigned counsel began to experience COVID-19

 symptoms; my diagnosis was confirmed by a positive test on November 21 and a second positive

 test on November 24. Since that date I have been out of commission and recovering at home under

 quarantine; although my condition is improving, I continue to experience symptoms and have

 begun my third week of quarantine; I am informed I must continue to quarantine until I am

 symptom free and test negative.

        4.     I have conferred with Mr. Mioduzewski about this matter and he has offered to

 make himself available to be deposed on January 13, 2021 or alternatively, February 3, to allow


                                                1
Case 2:17-cv-00222-MCA-MAH Document 103 Filed 12/02/20 Page 2 of 2 PageID: 735




 me time to fully recover and prepare.

        5.     Plaintiff hereby requests that the Court enter a Text Order granting an adjournment

 of the deposition to be conducted on the dates offered by Mr. Mioduszewski.

        I certify under penalty of perjury that the foregoing is true and correct.

 Executed on December 2, 2020                                          s/ Julio C. Gomez
                                                                       Julio C. Gomez


                                                                GOMEZ LLC ATTORNEY AT LAW
                                                                1451 Cooper Road
                                                                Scotch Plains, NJ 07023
                                                                Tel 908.789.1080
                                                                Fax 908.780.1081
                                                                Email jgomez@gomezllc.com




                                                  2
